Citation Nr: 0619374	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2005 for further development.  


FINDINGS OF FACT

1.  Heart disease was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.  

2.  The veteran's heart disease was not caused by, nor has it 
been aggravated by, his service-connected type II diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  The veteran's heart disease is not proximately due to, 
nor has it been aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued to the appellant in April 2002.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the April 2002 
VCAA notice preceded the February 2003 rating decision, there 
are no defects with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
The Board notes that in addition to the aforementioned VCAA 
letter, the RO provided the veteran with a May 2006 
correspondence that complied with the ruling in the 
Dingess/Hartman decision.  To the extent that the May 2006 
notice may be inadequate in any manner, questions as to the 
disability rating and effective date to be assigned are 
rendered moot since the Board finds that the preponderance of 
evidence is against the service connection claim. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular diseases, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In this case, the service medical records show no finding 
attributed to heart disease.  Examinations dated June 1965, 
January 1970, and November 1973 all yielded normal findings 
with respect to the veteran's heart and vascular system.  
Post-service reserved records also show clinically normal 
findings in October 1977 and August 1985.  Furthermore, the 
veteran completed a Report of Medical History in October 1977 
in which he indicated, by checked box, that he has not 
experienced any pain or pressure in his chest; palpitating or 
pounding heart; heart trouble; or high or low blood pressure.  
In August 1985, he underwent a coronary artery risk 
evaluation.  As a result of the veteran's risk factors, he 
underwent diet counseling for his weight and cholesterol; and 
he was advised to stop smoking.  

The veteran testified at a March 2004 Decision Review Officer 
(DRO) hearing that he underwent a stress test in 1983 or 
1984.  He was not placed on any medication at that time.

The veteran stated, and the post service medical records 
confirm, that he was first treated for a heart condition in 
(June) 1988, at which time he underwent a coronary bypass 
grafting.   

The Board notes that with no findings attributed to a heart 
condition while on active duty or within one year of 
separation from service; the preponderance of the evidence 
weighs against the claim for direct service connection for 
heart disease.

The veteran has contended, in the alternative, that his heart 
disease was caused or aggravated by his service connected 
type II diabetes mellitus.  The Board notes that the veteran 
underwent a VA examination in September 2004.  The clinician 
acknowledged that the veteran was diagnosed with diabetes 
mellitus in 1998 (10 years after he was diagnosed with 
coronary artery disease).  The clinician diagnosed the 
veteran with hypertensive cardiovascular disease compensated 
class 3 with METS assessment of 6.  He opined that these 
problems of blood pressure and heart are not secondary to 
diabetes.  

In November 2005, the September 2004 clinician issued an 
addendum to his examination report after reviewing the claims 
file a second time.  He reiterated the fact that the 
veteran's heart problem and high blood pressure were not 
caused by his diabetes since they were diagnosed ten years 
prior to the diabetes.  He stated that "the likely 
aggravating features to his heart problem were those of his 
obesity...So, the most likely aggravating features of the man's 
heart problems are those of very serious lipid abnormalities 
with an HCL of 31, the chronic cigarette smoking, despite the 
heart diagnosis, the heart surgery, and also the continued 
problem of his morbid obesity.  These were the things which 
were far and away the most contributory factors to his 
continued problem with heart disease."  The Board 
acknowledges that he also noted that "It is possible that 
the Diabetes that was diagnosed ten years later may have 
aggravated the progression of his heart problem, but the more 
likely things that were contributing to this have been 
previously mentioned in the form of the weight problem, the 
cigarette smoking, and the seriously uncontrolled lipid 
abnormalities."  The Board notes that medical evidence that 
is speculative, general or inconclusive in nature cannot be 
used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  As such, the clinician's statement that "It is 
possible that the Diabetes that was diagnosed ten years later 
may have aggravated the progression of his heart problem" is 
not sufficient to establish service connection. (Emphasis 
added).  In any case, the medical opinion, when read in its 
entirety clearly indicates that it is less likely than not 
that the veteran's service connected diabetes aggravated his 
heart problems.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for heart disease, to include as 
secondary to service-connected type II diabetes mellitus must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


